Citation Nr: 0421061	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from December 1951 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied appellant's 
reopened claim for service connection for asbestosis.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in March 2004.  A transcript of 
that testimony has been associated with the file.

To the extent this case is remanded, it is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Board denied service connection for asbestosis in a 
September 1999 decision.  The Board held that a condition of 
asbestosis had been shown, but that there was no competent 
medical evidence of nexus between the asbestosis and 
appellant's reported in-service exposure to asbestos.  

2.  Evidence added to the record since the September 1999 
Board decision relates to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant to the 
evidence of record at the time of the last prior formal 
denial, and raises a reasonable possibility of substantiating 
the claim. 




CONCLUSIONS OF LAW

1.  The Board's September 1999 decision, which denied service 
connection for asbestosis, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2003).

2.  Evidence received since the Board's September 1999 
decision not new and material; the claim for service 
connection for asbestosis is reopened.  38 U.S.C.A. § 5108 
(West 2002);  38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In view of the grant of the appeal to reopen this claim.  No 
further development is needed on this issue.  Once there is 
de novo consideration, there is development that is indicated 
as discussed in the REMAND section below.

II.  Factual Background

The Board denied service connection for asbestosis in a 
September 1999 decision.  The evidence of record at the time 
of the Board's decision consisted of appellant's service 
medical record; a medical chart from Dr. D.G. dated December 
1992 that included a diagnosis of asbestosis; appellant's 
written account of asbestos exposure while his ship was in 
dry dock; VA medical examination report dated October 1997; 
transcript of appellant's hearing before the AOJ in July 
1998; and, transcript of appellant's testimony before the 
Travel Board in May 1999.  During both these hearings, 
appellant testified in detail that he was exposed to asbestos 
when his ship was in dry dock and appellant was required to 
strip asbestos insulation from the ship's pipes and fittings; 
the crew was required to eat and sleep aboard ship during the 
refitting and to work without respirators.  Appellant also 
testified in detail in regard to his exposure to asbestos in 
his work at a munitions plant after his discharge from the 
Navy.

At the time of that Board denial, it was noted that there was 
no medical evidence that attributed the asbestosis to any in-
service event or occurrence.  It was also noted that he had 
taken part in a settlement with asbestosis companies due to 
post-service occupational experience.

Appellant submitted the instant request to reopen his claim 
in June 2002.  Attached to the request was a letter from Dr. 
D.G. stating that he had examined appellant in 1993 and 
determined that appellant had asbestosis.  Dr. D.G. stated 
that the asbestosis was caused by occupational exposure to 
asbestos at the ammunition plant as well as some significant 
exposure to asbestos while appellant's Navy ship was in dry 
dock.  At the personal hearing before the undersigned, a 
second letter was submitted from Dr. G.,  Again, the 
significant exposure onboard ship was noted, and this 
exposure was noted as a partial cause of the asbestosis.

New evidence also includes a lay "buddy statement" from 
F.R.F. dated March 2003, in which F.R.F. states that he and 
appellant were shipmates while their ship was in dry dock, 
and that the crew was required to eat and sleep aboard ship 
while the ship was being completely overhauled.

Appellant testified before the Travel Board in March 2004.  
Appellant testified that he was exposed to asbestos while his 
ship was in dry dock.  Appellant was required to tear 
insulation off the pipes; the crew ate and slept aboard ship 
while the work was in progress (Transcript pg. 3).  The crew 
was not provided respirators or masks during the work 
(Transcript pg. 7).  Overhaul of the ship was the only time 
that appellant has been exposed to asbestos in a closed 
environment (Transcript pg. 8).  After service, appellant 
worked in a munitions plant from 1966 to 1995 (Transcript pg. 
3).  At the munitions plant, appellant worked in a closed 
cab, in an open-air environment (Transcript pg. 4).  
Appellant underwent an annual physical examination while 
working at the munitions plant, but the company did not 
identify asbestosis (Transcript pg. 4).  Asbestosis was 
diagnosed by Dr. D.G. in the early 1980's, while appellant 
was still working at the munitions plant (Transcript pg. 4 
and 7).  Dr. D.G. informed appellant that there was a 50-50 
chance that he had contracted asbestosis in the military as 
opposed to the munitions plant (Transcript pg. 5).  While 
appellant worked at the munitions plant, he was involved in 
burying asbestos, during which appellant sat in the cab in 
the loader (Transcript pg. 6).   Appellant is now short of 
breath, which he attributes to the effects of asbestosis 
(Transcript pg. 7).  

III.  Analysis

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual, M21-1, Part IV, 7.21(d)(1) (October 3, 1997) 
(henceforth M21-1).  The major occupations involving exposure 
to asbestos include work in shipyards and manufacture of 
military equipment.  M21-1, Part IV, 7.21(b)(1) (October 3, 
1997).  There is no presumption that a veteran was exposed to 
asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).

The previous adjudication of the claim appears to grant a 
presumption that appellant was exposed to asbestos while in 
service.  The extent of that exposure will be investigated 
below.  The key issue in the denial of the claim, and 
therefore the key issue in new and material evidence, is 
whether there is a relationship between appellant's 
asbestosis and his presumed in-service exposure to asbestos.

Appellant contends that Dr. D.G.'s letter of June 2002 is 
evidence of nexus, since it expresses an opinion that 
appellant's asbestosis was caused by his occupational 
exposure to asbestos both in the Navy and in the munitions 
plant.  Appellant also testified that Dr. D.G. informed him 
that it was 50-50 whether the asbestosis was caused by 
exposure in the Navy or exposure in the munitions plant.  
Appellant argues that under the benefit-of-the-doubt rule 
this should be sufficient to establish service connection.  

While the undersigned does not find that this opinion is 
sufficient to reopen the claim, it is not sufficient to allow 
the claim.  Significantly, there is no clinical analysis 
concerning how the opinion was reached.  Further, it is not 
clear from the record what the full extent of the in-service 
exposure was.  An attempt to determine the extent of the 
exposure will be undertaken as part of the development 
herein.

The evidence submitted, therefore, with the credibility 
presumed for the purposes of reopening, is considered new and 
material.  Thus the claim is reopened.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
asbestosis is granted and the claim is reopened.  The claim 
is allowed to this extent.


REMAND

Having reopened the claim, the issue is now for consideration 
on the merits.  There is, however, some additional 
development indicated prior to entry of a decision on the 
issue.

Service personnel records indicate that the veteran was on 
the U.S.S. Staten Island (AGB 5) from May 1952 to June 1953.  
Records further reveal that during part of that time he was 
noted to be taking part in various Operations.  Testimony is 
to the effect that at some point during his time assigned to 
this ship, there was an overhaul of the ship in dry-dock.  
This was described as a fairly complete overhaul, with 
removal of asbestosis from the pipes.  As part of this 
remand, attempts to verify the extent of the overhaul will be 
undertaken.

In addition in view of the opinion offered by Dr. G., 
concluding that there is a relationship to service, further 
opinion is needed.  A VA medical opinion will be requested 
and an examination if needed.



In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain a 
ship's history for the U.S.S. Staten 
Island for the period that includes May 
1952 to June 1953.  Ships logs or other 
historical documents should be obtained, 
as possible.  Specific evidence 
concerning any overhaul during this 
period should be obtained, if possible, 
to include the extent of the overhaul and 
how long the ship was in dry-dock

2.  Thereafter, and whether records are 
obtained or not, the claims file should 
be sent to a VA respiratory specialist.  
Such specialist should, after reviewing 
the claims folder, including the opinion 
of Dr. G., enter an opinion as to whether 
it is at least as likely or not that the 
reported (and possibly confirmed pending 
development in paragraph 1 above) in-
service asbestosis exposure was in part 
responsible for the onset of asbestosis.  
If the opinion entered is based on the 
assumption of exposure in service, it 
should be indicated whether the 
assumption was of extensive or a slight 
exposure.  The examiner should comment on 
the opinion of Dr. G., and whether there 
is agreement or disagreement with the 
opinion.  If an opinion cannot be entered 
without a resort to speculation that 
should be noted.  If a physical 
examination is needed in order to enter 
an opinion, such examination should be 
scheduled and appropriate testing 
undertaken.

Thereafter, the case should be reviewed on a de novo basis.  
To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



